Case 1:21-cv-10445-FDS Document1 Filed 03/16/21 Page 1 of 1

WCQ FQ eo Notice. ot Geman \
ainsi

N.
CASS Mawr Erill
on X aplerko YO hh \)

DeLenndnay S

LWendhyrS Caavs gal nh Rigo ecto NONI,

Nad cotr5_Y ECytry KANE wero Ma Ssqtho SAS

ONY. TrAE AWS GUACT Fo AcunsFeh Wg CAS&

Taare ure Fedacal QOusrwas Och CAMS «
q) \Wddtined Ye Soh OOCNEAT Ah Qarunse Goes Binh FF
Crore BIN INY Vins action. -

Qe svokQa, SYhinwd A,
Rooohd QW, x,

. DO Cn Y Sry ANSE INK
SS¥iW JO LOIMISiC ea a.
ina [odisia's GSS50

SS € id $1 WW Ia CASS cW\ j
F044 SHYITO N
qe
